Case 2:19-cv-04749-SVW-AFM Document 21 Filed 08/19/19 Page 1 of 2 Page ID #:76



  1   TAXIARCHIS HATZIDIMITRIADIS
  2   thatz@sulaimanlaw.com
      SULAIMAN LAW GROUP, LTD.
  3   2500 South Highland Avenue, Suite 200
  4   Lombard, IL 60148
      Telephone: (630) 575-8181
  5   Facsimile: (630) 575-8188
  6   Attorney for Plaintiff
  7

  8                        UNITED STATES DISTRICT COURT

  9                      CENTRAL DISTRICT OF CALIFORNIA

 10

 11    ALIM VASQUEZ,                           Case No. 2:19-cv-04749-SVW-AFM

 12                    Plaintiff,              NOTICE OF SETTLEMENT

 13          v.

 14
       SWIFT FUNDS, LLC and
 15    TRANSUNION, LLC

 16                    Defendants.

 17

 18                                 NOTICE OF SETTLMENT
 19
            PLEASE TAKE NOTICE ALIM VASQUEZ, (“Plaintiff”), hereby notifies the
 20

 21   Court that the Plaintiff and Defendants, have settled all claims between them in this
 22
      matter and are in the process of completing the final closing documents and filing the
 23
      dismissal. The Parties anticipate this process to take no more than 60 days and request
 24

 25   that the Court retain jurisdiction for any matters related to completing and/or
 26
      enforcing the settlement. The Parties propose to file a stipulated dismissal with
 27
      prejudice with 60 days of submission of this Notice of Settlement and pray the Court
 28
                                                 1
Case 2:19-cv-04749-SVW-AFM Document 21 Filed 08/19/19 Page 2 of 2 Page ID #:77



  1   to stay all proceedings until that time.
  2
      Respectfully submitted this 19th day of August 2019.
  3

  4

  5                                                  s/ Taxiarchis Hatzidimitriadis
  6                                                  Taxiarchis Hatzidimitriaidis
                                                     Admitted Pro Hac Vice
  7                                                  Sulaiman Law Group, Ltd.
  8                                                  2500 S. Highland Avenue, Suite 200
                                                     Lombard, IL 60148
  9                                                  (630) 575-8181
 10                                                  thatz@sulaimanlaw.com
                                                     Attorney for Plaintiff
 11

 12                              CERTIFICATE OF SERVICE
 13         I hereby certify that I today caused a copy of the foregoing document to be
 14
      electronically filed with the Clerk of Court using the CM/ECF system, which will be
 15

 16   sent to all attorneys of record.
 17

 18
                                                          s/ Taxiarchis Hatzidimitriadis
                                                          Taxiarchis Hatzidimitriaidis
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                 2
